DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
	Claims 1-6, 8-11, 13, 15-16, 18-21, 23-32, 34-35, and 37 are pending (claim set as filed on 12/13/2021). Applicant’s election without traverse of Group I directed to the product claims is again acknowledged and therefore, method claims 31-32 stand withdrawn.

Priority
	This application is a 371 of PCT/US2013/056190 filed on 08/22/2013 which has a provisional application no. 61/692,048 filed on 08/22/2012.

Affidavit/Declaration
The declaration under 37 CFR 1.132 filed on 12/13/2021 is insufficient to overcome the rejection of the claims as set forth in the last office action because “although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application” and furthermore, “conclusory statements that results were unexpected, unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value” (MPEP 716.01(c)). Furthermore, the declaration’s allegations are unpersuasive for the reasons further explained below, after the prior art rejections, in the Examiner’s response section.
Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-10, 13, 15-16, 18-21, 23-30, 34-35, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hess (WO 2006/088455 A1 - cited in the IDS filed on 02/20/2015) in view of Becker (US 2013/0310471 - cited in the IDS filed on 02/20/2015 with international publication date of 05/31/2012, citations made to the US publication ‘471). 
Hess’ general disclosure relates to compositions and methods associated with an improved storage and preservation of red blood cells (RBCs) (see abstract).
Regarding claims 1(a), 4, and 37(a) pertaining to the container, Hess teaches “the RBC suspension is then generally stored in standard polyvinyl chloride (PVC) blood storage bags using either the collection bag or PVC transfer packs of different sizes depending on the volume of the stored aliquot” (see page 16, 1st ¶). Hess discloses “While PVC blood storage bags are the industry-approved standard; the present invention contemplates storage in a wide variety of bags adapted for RBC suspension storage, for example, by including appropriate plasticizers as needed. Ingredients related to the bag or container component of RBC storage technology are not discussed herein but it will be readily apparent to one of ordinary skill in the art that many container technologies may be employed to practice the present invention” (see page 16, 1st ¶).
Regarding claims 1(b) and 37(b) pertaining to the composition, Hess teaches “a composition for storage of red blood cells at about 1 to about 6°C. The composition consists essentially of: adenine; dextrose; at least one non-metabolizable membrane-protectant sugar; and a pH buffering system. The pH buffering system comprises sodium bicarbonate and disodium nd ¶) and “substantially free of exogenously derived chloride ions” (see page 11, 2nd ¶).
Regarding claim 2, Hess discloses the range of “the composition comprises adenine in an amount of about 1-3 mM, dextrose in an amount of from about 20 to about 115 mM, un-metabolizable membrane-protectant sugar in an amount of about 15 to about 60 mM, sodium bicarbonate in an amount from about 20 to about 130 mM, and disodium phosphate in an amount of from about 4 to about 20 mM” (see page 14, 2nd ¶).
Regarding claims 3, 21, and 23-24 pertaining to sodium bicarbonate, Hess teaches the at least one agent providing bicarbonate anions is sodium bicarbonate (see page 12, 1st ¶). The sodium bicarbonate is in an amount of about 26 mM (see page 14, 2nd ¶).
Regarding claim 13, Hess teaches the composition comprises adenine in an amount of about 2 mM (see page 14, 2nd ¶). 
Regarding claims 15-16, Hess teaches the composition comprises dextrose in an amount of about 80 mM (see page 14, 2nd ¶).
Regarding claims 18-19, Hess teaches the composition comprises a non-metabolizable membrane-protectant sugar in an amount of about 55 mM (see page 14, 2nd ¶).
Regarding claim 20, Hess teaches the at least one non-metabolizable membrane-protectant sugar is mannitol (see page 12, 2nd ¶).
claims 25-28 pertaining to disodium phosphate, Hess teaches the composition comprises disodium phosphate in an amount of about 12 mM (see page 14, 2nd ¶).
Regarding claims 29-30, Hess teaches the compositions have an osmolarity of about 270 mOsm (see page 13, 2nd ¶).
Regarding claims 8-10 and 35, Hess teaches the composition confers several advantages over prior art additive solutions. The red blood cells stored therein may be stored longer, at least 8 weeks and during the storage period, the red blood cells exhibit an acceptable range of hemolysis: 0.2% at 6 weeks and 0.4% at 8 weeks, all below the FDA limit of 1% and the units were stored upright at 1-6°C for 10 weeks (see page 19, 4th ¶, page 22, 2nd ¶, and pages 24-25, adjoining ¶). Regarding the limitations of at least 10 weeks or at least 12 weeks, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close as one of ordinary skill would have reasonably envisaged the hemolysis levels being substantially close to the goal of less than 1% hemolysis at 10-12 weeks based upon the approaching and extrapolated ranges of Hess (e.g. 0.2% at 6 weeks, 0.4% at 8 weeks, 0.6% at 10 weeks, and 0.8% at 12 weeks) (MPEP 2144.05).
However, Hess does not teach: a non-phthalate plasticizer (claim 1(a)); or wherein the non-phthalate plasticizer is 1,2-cyclohexane dicarboxylic acid diisononyl ester (DINCH) (claims 6, 34, and 37(a)); or wherein said polymeric material comprises a non-PVC composition (claim 5).
Becker discloses “polyvinyl chloride (PVC) is one of the most important commercial polymers. It is used in a wide variety of applications, in the form of plasticized PVC as well as unplasticized PVC”, “To enhance the elasticity, plasticizers are added to the PVC”, and many customary plasticizers include for example phthalic esters are known for its toxicological effects 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ or add a non-phthalate plasticizer of 1,2-cyclohexane dicarboxylate diisononyl or its ester derivatives thereof such as taught by Becker as the container plasticizer in Hess. The ordinary artisan would have been first motivated to look to the relevant field of plasticizers is because, as discussed above, Hess “contemplates storage in a wide variety of bags adapted for RBC suspension storage, for example, by including appropriate plasticizers as needed” (see Hess at page 16, 1st ¶). Therefore, arriving at the disclosure of Becker offering a non-phthalate plasticizer with the advantages of avoiding the toxic effects of conventional phthalate plasticizers, greater expansion behavior, leads to a lower plastisol viscosity, less volatile, and can be processed at lower temperatures, and thus the ordinary artisan would have been motivated and considered Becker’s non-phthalate plasticizer of 1,2-cyclohexane dicarboxylate diisononyl (DINCH) as an appropriate and favorable plasticizer to be used in Hess’s container for storing red blood cells. 
Regarding base claims 1 and 37’s last limitation pertaining to “wherein the RBCs have a level of hemolysis below about 1.0% in the US with 95% confidence and 95% reliability after 42 days storage”, the proposed combination should inherently or naturally meet these claim limitations. The technical reasoning or findings of facts are supported by Becker which teaches 
Regarding claim 5 pertaining to wherein said polymeric material comprises a non-PVC composition, it would have also been obvious to one of ordinary skill to reasonably envisage the use of a non-PVC composition because Becker discloses a small genus of alternative polymers where one polymer present in the composition is selected from the group consisting of polyvinyl chloride (PVC), polyvinylidene chloride, polyalkyl (meth) acrylate (PAMA) and polyvinyl butyrate (PVB) (see ¶ [0018]-[0019]). Hence, the substitution of Hess’s PVC blood storage bags with a non-PVC polymer such as PVDC, PVB, or PAMA from Becker are considered art recognized equivalents (functional polymers) and a simple substitution of one known element for another to obtain predictable result (MPEP 2141 III). The ordinary artisan would have had a reasonable expectation of success is because both Hess and Becker are directed to use of polymers and plasticizers for their respective applications.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hess in view of Becker as applied to claims 1-6, 8-10, 13, 15-16, 18-21, 23-30, 34-35, and 37 above, and in further view of Lucas (US 2002/0009705 A1) - all references previously cited of record. 
The combined disclosures of Hess and Becker, herein referred to as modified-Hess, is discussed above as it pertains to a combination product comprising a container and a composition thereof. 
Examiner’s note: the primary reference of Hess discloses suitable anticoagulants include conventional anticoagulants known for storage of RBCs…the most preferred anticoagulant is citrate-phosphate-dextrose (CPD) (see page 15, last ¶). Although, the preferred anticoagulant of Hess is CPD, the MPEP at 2123 states that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments as disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In other words, the disclosure of Hess is not limited to only CPD as the anticoagulant.
However, modified-Hess does not teach: wherein the composition is substantially free of citrate (claim 11). 
Lucas’ general disclosure relates to compositions, methods and apparatuses for the extended storage of biological material (see ¶ [0010]). Lucas teaches the preservation medium further includes an anticoagulant. Examples of anticoagulants that may be used include heparin, citrate dextrose, citrate phosphate dextrose (CPD), amantadine, ajoene and ticlopidine (see ¶ [0039], [0066], [0123]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ or substitute an anticoagulant that is substantially free of citrate such as heparin such as taught by Lucas in the composition of modified-Hess. The ordinary artisan would have recognized that the substitution of modified-Hess’s CPD for Lucas’ heparin is no more than the predictable use of prior art elements according to their established functions (as an anticoagulant) resulting in the simple substitution of one known element for another for a predictable result. Moreover, a situation to perform such a substitution also includes balancing the pH of the composition (citrate is acidic). The ordinary artisan would have had a reasonable .


Claims 1-6, 8-10, 13, 15-16, 18-21, 23-30, 34-35, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hess (WO 2006/088455 A1 - cited in the IDS filed on 02/20/2015) in view of Dumont (Exploratory in vitro study of red blood cell storage containers formulated with an alternative plasticizer, July 2012) - all references previously cited.
Hess’s disclosure is discussed above and reprised herein. 
However, Hess does not teach: a non-phthalate plasticizer (claim 1(a)); or wherein the non-phthalate plasticizer is 1,2-cyclohexane dicarboxylic acid diisononyl ester (DINCH) (claims 6, 34, and 37(a)); or wherein said polymeric material comprises a non-PVC composition (claim 5).
Dumont teaches “the plasticizer di-2-ethylhexyl phthalate (DEHP) is a common component in medical plastics. There is motivation to replace this component; however, DEHP is necessary to prevent excessive hemolysis in stored red blood cells (RBCs). Our objective is to evaluate a candidate replacement plasticizer (Hexamoll, di-isononyl cyclohexane-1,2-dicarboxylic acid [DINCH], BASF Corp.) compared to DEHP in an in vitro feasibility study” (see abstract). Dumont discloses “The current regulatory requirements for hemolysis (in addition to several other in vitro and in vivo variables) are that RBCs at the end of their storage life should have less than 1% hemolysis (95% confidence that at least 95% of the population estimate will be less than 1%) in the United States, and at least 90% of units (75% in some EU member states) should be less than 0.8% hemolysis in EU member states” (see page 1440, left 
At the time the invention was made, it would have been obvious to one of ordinary skill in the art at the time the invention to employ or substitute a non-phthalate plasticizer of 1,2-cyclohexane dicarboxylate diisononyl [DINCH] or its ester derivatives thereof such as taught by Dumont as the container plasticizer in Hess. The ordinary artisan would have been motivated to do so is because Dumont literally says “there is motivation to replace this component [DEHP]” because DINCH may offer toxicology advantages over DEHP (see Dumont’s abstract & page 1440, left col.). The ordinary artisan would have had a reasonable expectation of success is because both Hess and Dumont are in the same field of endeavor directed to RBC storage compositions.
Regarding base claims 1 and 37’s last limitation pertaining to “wherein the RBCs have a level of hemolysis below about 1.0% in the US with 95% confidence and 95% reliability after 42 days storage”, the proposed combination should inherently or naturally meet these claim limitations. The technical reasoning or findings of facts are supported by Dumont which teaches that “the plasticizer DINCH may be a viable candidate for replacement DEHP in RBC storage bags” (see Dumont at page 1444: last sentence) and further that “no individual bag exceeded 0.8% hemolysis” (see abstract: Results). In other words, this is an express recognition that 

Examiner’s Response to Arguments
Applicant’s declaration and arguments filed on 12/13/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the cited prior art combinations. Note that the Examiner’s position from the prior office action has been maintained and therefore, the Examiner’s response is substantially reprised and reiterated below. 

I. Hess in view of Becker
	In response to Applicant’s argument (addressing page 15 of the remarks) that the claimed plasticizer cannot be considered a mere simple substitution due to the high storage complexity of red blood cells and nothing in the prior arts suggest particularly picking non-DEHP thereby one would have been left with undue experimentation, this argument is not persuasive because, for the reasons of record, the Examiner maintains that there is sufficient guidance and a preponderance of evidence for one of ordinary skill in the art to arrive at the claimed invention of using a non-phthalate plasticizer such as taught by secondary reference of Becker as the container plasticizer in the primary reference of Hess. In particular, Becker provides an explicit teaching-suggestion-motivation (TSM) to use a non-phthalate plasticizer with the advantages of avoiding the toxic effects of conventional phthalate plasticizers, greater expansion behavior, leads to a lower plastisol viscosity, less volatile, and can be processed at lower temperatures. Thus, the MPEP at 2144 (II) states “The expectation of some advantage is the strongest rationale for combining references. The strongest rationale for combining references is a recognition, 

In response to Applicant’s argument (addressing pages 16-17 of the remarks) that the declaration by Dr. John Hess reinforces the fact that the storage of RBCs is incredibly complex for maintaining viability of RBCs at acceptable levels or satisfactory results, the declaration and arguments thereof are not persuasive because, as noted above, there is an explicit TSM and preponderance of evidence for substituting and reasonable expectation of success. The primary reference already recognized an objective of adequate RBCs hemolysis levels during storage (e.g., see primary reference on page 19, last ¶) and thus, the proposed modification would still maintained this objective because the teaching reference of Becker states the alternatives are technical equivalents (e.g. see Becker at ¶ [0002]-[0004]). Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of un-obviousness thereof (MPEP 716.02). Said differently, Applicant’s alleged unexpected positive results are not persuasive because these results are already expected or suggested from the cited prior arts. 

In response to Applicant’s argument (addressing pages 18-20 of the remarks) that the disclosure of Gramiske demonstrates the combination of the additive and non-DEHP bag will 

In response to Applicant’s argument (addressing page 21 of the remarks) that the Becker reference “is drawn to a formable composition for floor coverings, wall coverings or artificial leather. While the reference does point out that DEHT and DINCH can be used, for those purposes, as a replacement for DEHP, this has nothing to do with use as storage for RBCs as the present invention and the Hess reference do” (i.e. alleging non-analogous art), this argument is not persuasive because, as addressed in the prior office actions, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. The support can be found in the MPEP at 2141.01(a) which further states: 
“In evaluating the applicant's argument, the examiner should look to the teachings of the specification and the inferences that would reasonably have been drawn from the specification by a person of ordinary skill in the art as a guide to understanding the problem to be solved. A prior art reference not in the same field of endeavor as the claimed invention must be reasonably pertinent to the problem to be solved in order to qualify as analogous art and be applied in an obviousness rejection”.

The reference of Becker is reasonably pertinent to the problem to be solved because phthalates plasticizers such as DEHP are well-known to be toxic and therefore, the Examiner maintains that the disclosure of Becker is a properly applied reference even though it is silent with regards to RBC but it is relevant to the issues at hand and provides an explicit teaching-suggestion-motivation (TSM) to use non-phthalate plasticizers such as DINCH to circumvent these toxicity problems.
II. Hess in view of Dumont
	In response to Applicant’s argument (addressing pages 23-25 of the remarks) that the disclosure of Dumont requires DINCH with periodic mixing and showed an increase in hemolysis thereby would not meet US regulatory requirements for RBC storage for 42 days, this argument is not persuasive for similar reasons reprised from the response above. Dumont provides a teaching-suggestion-motivation (TSM) that “there is motivation to replace this component [DEHP]” with DINCH. The results of Dumont expressly teaches “on Day 42, although no individual bag exceeded 0.8% hemolysis” (see abstract). Accordingly, there is a preponderance of evidence that supports teaching-suggestion-motivation to modify the plasticizer, an art-recognized functional equivalence, and a reasonable expectation of success. Again, the emphasis is that the expectation of success need only be reasonable, not absolute. The MPEP at 2142 states that “The legal standard of “a preponderance of evidence” requires the evidence to be more convincing than the evidence which is offered in opposition to it. With regard to rejections under 35 U.S.C. 103, the examiner must provide evidence which as a whole shows that the legal determination sought to be proved (i.e., the reference teachings establish a prima facie case of obviousness) is more probable than not”. Accordingly, the Examiner firmly holds the position that employing or substituting the plasticizer of DEHP in favor of DINCH would maintain Hess’ objective of hemolysis below 1% (see Hess at page 19, last ¶) reading on the base claim’s last limitation and rendering Applicant’s principle arguments regarding reasonable expectation of success unpersuasive.

Conclusion
	No claims were allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The Examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653